Exhibit 2 NOMINEE AGREEMENT This Nominee Agreement is made this 6th day of February, 2012 among Stilwell Value Partners II, L.P. and Stilwell Value Partners VII, L.P. (collectively referred to as "SVP"), having their offices at 111 Broadway, 12th Floor, New York, NY 10006, and Peter Wilson, an individual residing at 813 Vanslyke Drive, Fontana, WI 53125 ("Nominee"). WHEREAS, SVP and affiliated entities are the beneficial owners of approximately 71,300 shares of common stock of Harvard Illinois Bancorp, Inc. ("HARI") and may solicit proxies in order to nominate one nominee and one alternate nominee to HARI's Board of Directors at the 2012 annual stockholders meeting, such nomination being in opposition to HARI's management's slate of nominees; WHEREAS, the bylaws of HARI provide in pertinent part that, “No person shall be eligible for election or appointment to the Board of Directors: (a) if such person has been the subject of supervisory action by a financial regulatory agency that resulted in a cease and desist order or an agreement or other written statement subject to public disclosure under 12 U.S.C. §1818(u), or any successor provision; (b) if such person has been convicted of a crime involving dishonesty or breach of trust which is punishable by imprisonment for a term exceeding one year under state or federal law; (c) if such person is currently charged in any information, indictment, or other complaint with the commission of or participation in such a crime; or (d) if such person did not maintain his principal residence within 15 miles of an office of the Corporation or any subsidiary thereof for a period of at least one year prior to the date of his purported election or appointment to the Board of Directors, provided that this Section (d) shall not apply to full time employees of the Corporation or any of its subsidiaries. No person may serve on the Board of Directors and at the same time be a director or officer of a co-operative bank, credit union, savings bank, savings and loan association, trust company, bank holding company or banking association (in each case whether chartered by a state, the federal government or any other jurisdiction), other than of a subsidiary of the Corporation, that engages in business activities in the same market area as the Corporation or any of its subsidiaries."; WHEREAS, Nominee (a) has maintained his principal residence within 15 miles of an office of HARI or any subsidiary thereof for a period of at least one year prior to the date hereof, (b) is otherwise eligible to sit as a director of HARI pursuant to each of the other bylaw eligibility requirements of HARI quoted above in the second Whereas clause, and (c) agrees to be nominated for and sit on the Board of Directors of HARI (the "Board") if elected at the 2012 annual stockholders meeting for a term to expire at the 2015 annual stockholders meeting; NOW THEREFORE, in consideration of the premises and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1. Nominee hereby agrees to have his name placed in nomination by SVP as its nominee or alternate nominee to sit as a member of the Board, and for that purpose, understands and agrees that SVP will solicit proxies from shareholders to cause Nominee to be elected. Simultaneous with the execution of this Agreement, Nominee shall deliver his written consent to be named in an SVP proxy statement and to serve as a director of the Board if elected, a copy of which is attached hereto as Exhibit A. Nominee understands that SVP retains the right to determine whether Nominee will be its alternate or actual nominee and will so advise Nominee of same prior to the solicitation of proxies.
